DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
2.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

3.	Claims 1-2, 4 and 7 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Penn et al. (9,929,509).
Regarding claims 1 and 7, Penn et al. disclose connector comprising:
a first housing (102, figure 1);
a second housing (106, figure 1) fitted to the first housing; and
a fitting assuring member (122, figure 1) slidably attached to an outside of the first housing (figure 2),
the second housing including a first locking protrusion portion (130, figure 1) having a first slope with a protruding height that increases toward a rear fitting direction,
the first housing includes a connector locking portion (116, figure 1) sliding on the first slope to be elastically deformed in accordance with relative movement to the second housing (column 5, lines 44-55), the connector locking portion configured to get 
the fitting assuring member including a first assuring locking portion (128, figure 1) sliding on the first slope (figure 4A) to be elastically deformed in accordance with relative moverrent fo the second housing, the first assuring locking portion being configured to slide and move relatively to the first housing to get over the
first locking protrusion portion and be elastically restored to be locked to the first lockingprotrusion upon the first housing and the second housing being fitted to each other (figure 4B),  
	the first assuring locking portion beginning to slide on the first slope before completion of the fitting between the first housing and the second housing, the first assuring locking portion staying on the first slope until the completion of the fitting between the first housing and the second housing such that, when the connectorlocking portion locks to the first locking protrusion portion, the first assuring locking portion is on the first slope.
Regarding claim 2, the first housing and the second housing are brought into a 
connector fitting state in which the first housing and the secondhousing are completely 
fitted to cach other when the connector locking portion is lockedto the first locking 
protrusion portion (figure 4B), the first assuring locking portion begins to slide on the first slope while the connector locking partion stays on the first slope, and
Regarding claim 4, the first housing includes a locking covering portion (136, figure 1) in a position where the connector locking portion is allowed to he elastically deformed by the first slope, the locking covering portion covers an outside of the connector locking portion (figure 3).
Allowable Subject Matter
4.	Claims 3 and 5-6 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
5.	Applicant's arguments filed 08/19/21 have been fully considered but they are not persuasive. 
Applicant argues:  
Penn fails to teach or suggest that “the first assuring locking portion staying on the first slope until the completion 
of the fitting between the first housing and the second housing such that, when the connector locking portion locks to the first locking protrusion portion, the first assuring locking portion is on the first slope,” as recited in claim 1, emphasis added; and “the assuring locking portion staying on the slope until the 
	The Examiner disagrees. Penn, figure 4A shows a slope of the locking (130) that including an inclined portion and two end points of the inclined portion. The lock 128 is contacted one of the two end points of the slope as shown in figure 4A; therefore, Penn is disclosed the limitations above.

Conclusion
6.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
9AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abdul Riyami can be reached on 571-270-3119.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/THANH TAM T LE/Primary Examiner, Art Unit 2831                                                                                                                                                                                                        08/25/21.